United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1047
Issued: December 29, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JURISDICTION

On April 10, 2015 appellant, through his representative, filed a timely appeal of a
January 28, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).1
The claim was docketed as No. 15-1047.
On November 8, 2011 appellant, then a 53-year-old welder, filed an occupational disease
claim (Form CA-2) alleging that he developed left shoulder tendinopathy, impingement
syndrome, and partial rotator cuff tear. OWCP accepted his claim for left shoulder rotator cuff
tear on January 6, 2012.
Appellant underwent left shoulder arthroscopic repair on
March 7, 2012. OWCP entered appellant on the periodic rolls on April 10, 2012.
On October 16, 2012 and September 10, 2013 appellant completed EN1032 forms and
indicated that he had not worked within the past 15 months at the employing establishment. He
further indicated that he had not been self-employed or involved in any business enterprise
during the previous 15-month period covered by the forms. Appellant indicated that he had not
1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 510.2(c) and 501.3.

performed any volunteer work for which any form of monetary or in-kind compensation was
received.
In a memorandum of digital versatile disc (DVD) review dated February 25, 2014,
OWCP indicated that it had received three DVDs as well as an investigative report from the
employing establishment’s criminal investigation service. These records included two DVDs of
a video interview with appellant by two investigators which lasted for almost two hours. There
was also a DVD of 986 records from appellant’s OWCP file.2
On April 10, 2014 OWCP made a preliminary determination that appellant had received
an overpayment of compensation in the amount of $64,519.57 for the period February 10, 2012
through August 21, 2013 as he had forfeited his right to compensation benefits for this period.
Counsel requested a prerecoupment hearing before OWCP’s Branch of Hearings and Review and
a copy of all the investigative reports.
By decision dated January 28, 2015, OWCP hearing representative affirmed the findings
of forfeiture and overpayment in the amount of $64,519.57 for the period February 10, 2012
through September 10, 2013 as appellant knowingly failed to report employment earnings and
activities on his EN1032 forms. She stated that she had reviewed the November 15, 2013 DVD
interview of appellant and found that during this interview appellant admitted to volunteering
during the period covered by his EN1032 forms.
The Board has duly considered the matter and finds that the case is not in posture for
decision. Upon review of the case record submitted by OWCP, the Board finds that the record is
incomplete because the DVDs containing appellant’s interview with investigators are not in the
record. OWCP hearing representative relied on these DVDs in reaching the decision that
appellant had an overpayment of compensation because he had forfeited his right to
compensation. The Board finds that the case is not in posture for a decision as the record before
the Board is incomplete and would not permit an informed adjudication. The case must be
remanded to OWCP to furnish the DVD’s containing appellant’s interview and for further
reconstruction and assemblage deemed necessary, to be followed by an appropriate de novo
decision.

2

By decision dated March 13, 2014, OWCP found that appellant had forfeited his compensation benefits for the
period February 10, 2012 through September 21, 2013 on the basis that he “knowingly” failed to report employment
or earnings from Caring Place Adult Family Home LLC (Caring Place). It stated that this decision was based on
business documents and paperwork for Caring Place which listed appellant as a certified caregiver and staff
member. OWCP further stated that appellant stated on camera during an interview of November 15, 2013 that he
was the owner of the residential property for Caring Place and the he performed tasks including cleaning, preparing
meals, and repairs for six hours a day seven days a week. In a separate letter dated April 10, 2014, it stated that the
decision dated March 10, 2014 was issued prematurely and was set aside.

2

IT IS HEREBY ORDERED THAT the January 28, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: December 29, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

